I do not agree with the reasoning or the conclusion of the majority opinion. Sections 9 and 10 of rule 7 of the civil service commission of Spokane deal with the same general subject matter, namely, probationers and probationary periods, and are, therefore, to be read together. When so read, it seems obvious to me that the logical conclusion *Page 684 
to be drawn from them is that the appointing official may, at any time within ten days subsequent to the expiration of the probationary period, make and file his report concerning the probationer.
In the majority opinion it is said:
"Obviously, the purpose of § 10 is to have the question of the probationer's efficiency and competency subject to the determination of the appointing official during the probationary period. He must determine the question, however, before the expiration of the period of probation. Otherwise, by § 9, the duty is imposed upon him, within ten days thereafter, to certify the employee's qualifications to the civil service commission."
In other words, according to the majority, the function of the appointing official is quasi-judicial during the probationary period, but merely administrative thereafter, and if he fails to certify, within the probationary period, that the probationer is not qualified, he must then, within ten days after the expiration of the period, certify that the probationer is
qualified.
I do not place that construction upon the civil service rules. The probationary period is fixed at a full term of six months of actual service, and during that period the appointing official is not required to do anything. When the period has expired, then he is called upon to make his report within ten days. According to the majority, the moment that the probationary period expires the probationer becomes, ipso facto, qualified for the position unless an adverse report has been filed in the meantime, and the appointing official has no alternative but to certify the probationer's qualification, regardless of whether he is, in fact, qualified or unqualified. Such a construction obviously makes the probationary period something less than the full six months' period, because, under the construction *Page 685 
of the majority, it necessitates the filing of the reportwithin that time.
The prevailing opinion adverts to the probationary period of six months, and says that "it is not for six months and one day, nor six months and ten days." By the same token, the probationary period is not for one day less than six months, nor ten days less than six months. What the rule, as a whole, obviously means is that there shall be full six months of actual service by the probationer, during the whole of which his conduct is subject to observation and scrutiny by the appointing official, and that, upon its completion, the appointing official shall, within ten days, certify that the probationer either has, or has not, met the requirements.
The certificate is not, as the majority opinion states, merely an administrative act. It is a quasi-judicial act by which the competency or efficiency of an employee is determined by the official who has that responsibility placed upon him by the rules of the commission. Until his judgment is pronounced, or the time for its pronouncement allowed to lapse, the appointment is not complete. To hold otherwise is to say that one who has not met the requirements shall, nevertheless, be entitled to appointment, merely because he has completed six months of probationary service, whether he be found qualified or not. That is neither the spirit nor the intent of the rules of civil service.
The phrase "within ten days of the termination of such probationary period" is, as the majority say, ambiguous. But to say that of, as used therein, is to be read in the sense ofwithin seems to me to be a forced and impractical construction. If a statute should require an officeholder to file his oath of office within ten days of his appointment or election, could it be said *Page 686 
that he was thereby required to file his oath at the moment of, or within ten days prior to, such appointment or election?
Again, suppose an employee holding a position of trust were required by his employer to furnish a fidelity bond. The bond, let us say, contains a provision to the effect that, "within ten days of the employee's termination of employment," the employer shall make a report to the bonding company relative to the employee's services. Would it be supposed that a report made within ten days preceding the termination of the employment would absolve the employer from making a report concerning the defalcations committed thereafter and within the period of employment? The only reasonable construction to be placed upon such provision in a bond would be to require the employer to make the report within ten days after the employment had ceased. The same construction, I think, should be given to the two sections of the ordinance here in question.
I therefore dissent.
BEALS, C.J., concurs with STEINERT, J. *Page 687